OPINION — AG — **** AUTHORIZED MOVING REIMBURSEMENTS BY DEPARTMENT OF HIGHWAYS **** SINCE THE LEGISLATURE DID NOT SPECIFICALLY PROVIDE FOR REIMBURSEMENT IN MOVING MOBILE HOMES AND SINCE THE DEFINITION OF HOUSEHOLD GOODS EXCLUDES MOVEMENT OF TRIALERS AS BEING AUTHORIZED UNDER THE STATUTES, THE EXPENSE OF MOVING A MOBILE HOME MAY NOT BE REIMBURSED BY THE DEPARTMENT OF HIGHWAYS. TITLE 74 Ohio St. 1972 Supp., 500.51 [74-500.51] THROUGH 500.55 [74-500.55] (SENATE BILL NO. 466) PROVIDES FOR THE PAYMENT OF EXPENSES OF MOVING EMPLOYEES' HOUSEHOLD GOODS IRRESPECTIVE OF WHETHER THEY ARE HOME OWNERS, RENTERS, OR MOBILE HOME OWNERS AND IS NOT UNCONSTITUTIONAL. CITE: 74 Ohio St. 1972 Supp., 500.53 [74-500.53](4) (PAUL C. DUNCAN)